DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: units in claims 1-5, 7, 11-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


1.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Referring to claim 1, 6, 11, for example, claim 1, line 12 recites the limitation “the predictive models”, however lines 1-12 recites the limitations of “a plurality of predictive models”, and “based on one of a selection of predictive models”.  Therefore the recitation of “the predictive models” in the same or subsequent claim is unclear because it is uncertain which of the models was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to all be referencing the same models however appropriate correction is required.  
Referring to claim 2, 7, 12, for example, claim 2, line 5 recites the limitation “the model”, however lines 1-5 recites the limitations of “a set of initial recoat indication models”, and depends on claim 1 which recites “a plurality of predictive models”, and “based on one of a selection of predictive models”.  Therefore the recitation of “the models” in the same or subsequent claim is unclear because it is uncertain which of the models was intended (MPEP 2173.05(e)).  )).  For purposes of examination, it will be assumed to all be referencing the same models however appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim(s) 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the following limitations: 

1. A system for monitoring a recoat in an additive manufacturing machine, the system comprising: an automatic defect recognition subsystem including: a catalog of a plurality of predictive models, each predictive model applicable to one of a plurality of products and to one of a plurality a recoat error indications, the plurality of recoat error indications having a domain dependent feature; each of the plurality of predicative models representative of a recoat error indication appearance at a pixel level of an image captured during recoat operations on the additive manufacturing machine; an online monitoring subsystem including: an image classifier unit configured to classify at the pixel level recoat error indications based on one of a selection of predictive models, the predictive models selected based on metadata of the predictive models; a virtual depiction unit configured to create a virtual depiction of an ongoing build from successive captured images; and a processor unit configured to execute executable instructions that cause the processor unit to perform a method of monitoring an ongoing additive manufacturing build for recoat error indications, classify a detected indication, and provide a determination regarding a severity of the detected indication to the ongoing additive manufacturing build. 2. The system of claim 1, the executable instructions causing the processor to perform the method including: building a set of initial recoat indication models in an offline learning unit configured to implement self-learning techniques to process synthesized images of indications; 

The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – processor/program. The processor/program in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of the processor/program amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0016509 to Vora in view of U.S. Pat. No. 2016/0224017 to Huang.
Vora teaches the following: 

an automatic defect recognition subsystem including: 
a catalog of a plurality of predictive models, each predictive model applicable to one of a plurality of products and to one of a plurality a recoat error indications, the plurality of recoat error indications having a domain dependent feature (Fig. 3, element 25, 29; paragraphs 22-27, claims 1-6, defect library with pixel patterns associated with defects that is compared by feature or pattern to identify defects such as overprint and underprint); 
each of the plurality of predicative models representative of a recoat error indication appearance at a pixel level of an image captured during recoat operations on the additive manufacturing machine (claim 1, 4, paragraph 26, “defect identification system that classifies or identifies one or more defects in the AM build layers that correlate elements of the sensor outputs or sensor data with stored defect data, the defect identification system accesses a defect library including a plurality of detectable build layer defect patterns including comparison of the sensor system and defect exploration system outputs with entries in the defect library files, e.g. by a feature or pattern recognition system, to identify a respective one of the one or more defects, wherein the defect library includes pixel patterns associated with one or more defects which are compared by the feature recognition system, wherein the defect identification 
an online monitoring subsystem including: 
an image classifier unit configured to classify at the pixel level recoat error indications based on one of a selection of predictive models, the predictive models selected based on metadata of the predictive models (claim 1, 4, paragraph 26, “defect identification system that classifies or identifies one or more defects in the AM build layers that correlate elements of the sensor outputs or sensor data with stored defect data, the defect identification system accesses a defect library including a plurality of detectable build layer defect patterns including comparison of the sensor system and defect exploration system outputs with entries in the defect library files, e.g. by a feature or pattern recognition system”); 
and a processor unit configured to execute executable instructions that cause the processor unit to perform a method of monitoring an ongoing additive manufacturing build for recoat error indications, classify a detected indication, and provide a determination regarding a severity of the detected indication to the ongoing additive manufacturing build (Fig. 4, claims 1-6, “Corrective actions are selected and executed (operation of various elements of the system) for every layer as defects are detected until end of AM printing operations. Removal of materials ablate material for dimensional accuracy, address distortions and other types of over prints. Add material 

Vora fails to clearly teach a virtual depiction unit configured to create a virtual depiction of an ongoing build from successive captured images.  
Huang teaches an online monitoring subsystem including: a virtual depiction unit configured to create a virtual depiction of an ongoing build from successive captured images (Fig. 28, paragraphs 7-8, 62, 68).  
Vora and Huang are analogous art because they are from the same field of endeavor or similar problem solving area, additive manufacturing.  
Since Huang teaches a three-dimensional volume quality model that enables features such as defects, laser scan paths, dimensions, deviations, and/or temperatures may be combined to assess the quality of the metal body during or after a build; further enables the VQM may be examined in any desired plane and/or cross-section; further enables the VQM may be provided to an operator in real-time, allowing the operator to assess the additive manufacturing process as it progresses, wherein threshold defect values and associated alarms set may be set to alert the operator of problems in the additive manufacturing process; further enables threshold defect values may trigger an automatic termination of the additive manufacturing process; further enables the VQM may allow rapid detection and diagnosis of problems with the additive manufacturing process, thereby saving time and materials (paragraph 68), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of the three-dimensional volume quality model as taught by 
Allowable Subject Matter
Claims 2, 7, 12, and dependents thereon, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896